Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
This action is in response to application 16/443069 filled on 06/17/2019
Claims 1-15 are currently pending and have been examined. 

Detailed Action

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8-9, and 12-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rao et al. (US 2015/0025904 A1).

Rap teaches:
a display screen generation unit that generates a display screen for displaying a medical examination process and identification information of a patient so as to be associated with each other for each of a plurality of patients (Fig. 3 and 4 wherein displaying information about multiple patients is taught) ; 
and an unread management unit that displays a status, which includes information indicating that the medical examination process has been unread, or information indicating that the medical examination process has been read, or both the pieces of information, on the display screen (Para. 49 wherein unread messages are identified and alerted to the user), 
wherein, in a case where there is a revision in the medical examination process whose status is unread or read, the unread management unit displays the status of the medical examination process, which has been revised, in a display mode different from display modes indicating unread and read (Para. 33-34 and 39 wherein updated status identifiers as read and unread is taught)

As per claim 2, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the medical examination process, which is requested by a person who views the display screen, and the status of the medical examination process, which is requested by a person other than the person who views the display screen, in different display modes 

As per claim 3, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the medical examination process, which is requested by a person belonging to a group to which a person who views the display screen belongs, and the status of the medical examination process, which is requested by a person belonging to a group to which the person who views the display screen does not belong, in different display modes (Para. 35-36, 39-40).

As per claim 4, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the medical examination process requested by a person who views the display screen, the status of the medical examination process requested by a person who is other than the person who views the display screen and who belongs to a group to which the person who views the display screen belongs, and the status of the medical examination process requested by a person belonging to a group to which the person who views the display screen does not belong, in different display modes (Para. 35-36, 39-40).

As per claim 5, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status of the specific medical examination process having a setting indicating important and the 

As per claim 6, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit displays the status according to presence or absence of a specific mark attached to the medical examination process (Para. 41, 43, and 49).

As per claim 8, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit acquires a part or entirety of the status from other apparatuses or systems that cooperate with the medical examination support apparatus (Para. 34, 43, and 49).

As per claim 9, Rao teaches the medical examination support apparatus according to claim 1, wherein the unread management unit changes the status to read in a case where either a requester of the medical examination process whose status is unread or revised or a person other than the requester views the medical examination process whose status is unread or revised (Para. 33-34).

As per claim 12, Rao teaches the medical examination support apparatus according to claim 1, wherein, in a case where the display screen generation unit generates or edits a timeline display screen for displaying the medical examination 

As per claim 13, Rao teaches the medical examination support apparatus according to claim 1, wherein, in a case where the display screen generation unit generates or edits a layout screen for displaying the medical examination process side by side on one screen for one specific patient, the unread management unit displays the status of the medical examination process on the layout screen (Para. 49).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 7, 10-11, and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rao et al. (US 2015/0025904 A1) in view of Webb, III et al. (US 2018/0137943 A1). 

As per claim 7, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches wherein the display screen comprises an unread number display field for displaying the number of medical examination processes whose status is unread or revised for each patient (Para. 91). It would have been obvious to one of ordinary skill in the art at the time of filling to combine the status of messages as taught in Rao with the change in the status of a message as taught in Webb. The combination would lead to an enhanced system that can better track message status. 

As per claim 10, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches the medical examination support apparatus according to claim 1, wherein the unread management 

As per claim 11, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches the medical examination support apparatus according to claim 1, wherein the unread management unit changes the status to read in a case where an operation input to change the status of the medical examination process whose status is unread or revised to read is received (Para. 81). The motivation to combine references is the same as seen in claim 7.

As per claim 14, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches medical examination support apparatus according to claim 1, further comprising: a notification unit that provides notification of a change of the status to unread or revised in a case where the display screen is not displayed on a display unit (Para. 80-81 and 91). The motivation to combine references is the same as seen in claim 7.

As per claim 15, Rao teaches the medical examination support apparatus according to claim 1. Rao does not explicitly teach however Webb teaches medical examination support apparatus according to claim 1, further comprising: a medical .


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Killet et al. (US 2012/0136221 A1) teaches messages which have not been read or acted upon will be identified by a blue dot as unread emails in the analysis device. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAROUN P KANAAN whose telephone number is (571)270-1497.  The examiner can normally be reached on Monday-Friday 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Victoria Augustine can be reached on 313-446-4858.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


MAROUN P. KANAAN
Primary Examiner
Art Unit 3686



/MAROUN P KANAAN/Primary Examiner, Art Unit 3686